       CASE 0:20-cv-01302-WMW-DTS Doc. 185 Filed 07/27/21 Page 1 of 7




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MINNESOTA


Jared Goyette, Craig Lassig, Katie                                         Court File No. 20-cv-01302
Nelson, Tannen Maury, Stephen Maturen,                                                  (WMW/DTS)
and The Communications Workers of
America, On behalf of themselves and
other similarly situated individuals,

                   Plaintiffs,
        v.

City of Minneapolis; Minneapolis Chief
of Police Medaria Arradondo in his
individual and official capacity;
Minneapolis Police Lieutenant Robert
Kroll, in his individual and official
capacity; Minnesota Department of
Public Safety Commissioner John
Harrington, in his individual and official
capacity, Minnesota State Patrol Colonel
Matthew Langer, in his individual and
official capacity; and John Does 1-4, in
their individual and official capacities,

                   Defendants.


                           PLAINTIFFS’ AMENDED EXHIBIT LIST


PRESIDING JUDGE                                PLAINTIFF’S ATTORNEY                    DEFENDANT’S ATTORNEY

        Wilhelmina M. Wright
TRIAL DATE (S)                                 COURT REPORTER                          COURTROOM DEPUTY
                 July 28, 2021
PLF.   DEF.       DATE
                           MARKED   ADMITTED                DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.    NO.       OFFERED
1.                                             Photograph taken by Chris Tuite [Plaintiffs000211]
                                               Excerpt from video taken by Jon Farina
2.
                                               [Plaintiffs000367]
                                               April 14, 2021 Instagram post by Chris Tuite
3.
                                               [Plaintiffs000245 – 55]
       CASE 0:20-cv-01302-WMW-DTS Doc. 185 Filed 07/27/21 Page 2 of 7



PLF.   DEF.    DATE
                        MARKED   ADMITTED               DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.    NO.    OFFERED
                                            April 17, 2021 Instagram post by Chris Tuite
4.
                                            [Plaintiffs000289 – 99]
5.                                          Photograph of Chris Tuite [StateDef0000148]
                                            Photograph of Chris Tuite’s press credential and driver’s
6.
                                            license (STATEDEF0000149 / CONFIDENTIAL)
                                            Clip of Ed Ou video taken on May 30, 2020,
7.
                                            Minneapolis. [PLAINTIFF000301]
                                            Ed Ou video taken on April 13, 2021, Brooklyn Center.
8.
                                            [PLAINTIFF000097]
                                            Color photograph of Ed Ou’s mask.
9.
                                            [PLAINTIFF000300]
10.                                         Color photograph of Ed Ou. [PLAINTIFF000098]
11.                                         Color photograph of Ed Ou. [PLAINTIFF000106]
12.                                         Color photograph of Ed Ou. [PLAINTIFF000302]
                                            Ed Ou Tweet dated June 2, 2020 [Plaintiffs000368]:
13.                                         https://twitter.com/edouphoto/status/1267981849537
                                            609728?s=20
                                            Long Ed Ou video taken on May 30, 2020
                                            [Plaintiffs000370].
14.
                                            https://drive.google.com/file/d/1Wm5B7XOAUrJcG
                                            sex3vgVk_zEFz1cfpiq/view?usp=sharing
                                            The Office of Internal Affairs memo dated
15.                                         December 29, 2020 re: Complaint.
                                            [STATEDEF0000635 – 636 / AEO]
                                            Department of Public Safety Formal Complaint
16.
                                            dated April 19, 2021. [STATEDEF0000699 / AEO]
                                            City of Minneapolis Complaint.
17.
                                            [STATEDEF0000704 – 705 / AEO]
                                            Department of Public Safety Formal Complaint
18.
                                            dated June 19, 2020. [STATEDEF0000706 / AEO]
                                            Department of Public Safety Statement dated
19.                                         September 4, 2020. [STATEDEF0000710 – 719 /
                                            AEO]
                                            Email chain regarding Complaint.
20.
                                            [STATEDEF0000723 – 726 / AEO]
                                            Department of Public Safety Formal Complaint.
21.
                                            [STATEDEF0000729 – 738 / AEO]
                                            Email chain regarding Complaint.
22.
                                            [STATEDEF0000739 – 740 / AEO]




                                                   2
       CASE 0:20-cv-01302-WMW-DTS Doc. 185 Filed 07/27/21 Page 3 of 7



PLF.   DEF.    DATE
                        MARKED   ADMITTED              DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.    NO.    OFFERED

                                            Email from Leita Walker to Paul Schnell, John
                                            Harrington and Matthew Langer re: Letter from
23.
                                            Media Regarding Law Enforcement with
                                            attachment. [DOC0000005]
                                            Email chain between Leita Walker and Paul Schnell
24.
                                            regarding Carolyn Sung Questions. [DOC0000008]
                                            Email chain between Leita Walker and Paul Schnell
25.
                                            regarding Follow-up. [DOC0000014]
                                            Email from Leita Walker to Paul Schnell regarding
26.                                         Vice Media Journalist Arrests with attachment.
                                            [DOC0000017]
                                            Email chain between Matt Sokol and Melissa
27.                                         Eberhart dated April 17, 2021 regarding TRO.
                                            [STATEDEF0000015 – 16]
                                            Email between Liz Kramer and Karl Procaccini
                                            dated April 17, 2021 regarding Fed. Cr. TRO – For
28.
                                            Distribution to Operation Safety Net.
                                            [STATEDEF0000043 – 44]
                                            Email from Melissa Eberhart dated April 17, 2021
                                            re: Statement from Minnesota State Patrol on Recent
29.
                                            Temporary Restraining Order.
                                            [STATEDEF0000066 – 68]
                                            Email chain with Bruce Gordon dated April 16,
30.
                                            2021 regarding TRO. [STATEDEF0000069 – 70]
                                            Email chain dated April 19, 2021 regarding Leita
31.                                         Walker – Follow-up on Letter.
                                            [STATEDEF0000411 – 412 / AEO]
                                            Letter from Leita Walker dated April 17, 2021.
32.
                                            [STATEDEF0000432 – 440 / AEO]
                                            Email chain between Bruce Gordon and John Elder
33.                                         dated April 6, 2021 regarding Very Rough Draft of
                                            Invitation. [STATEDEF0000506]
                                            Email chain dated September 30, 2020 regarding
34.
                                            Complaint. [STATEDEF0000682 – 686 / AEO]
35.                                         Declaration of Bruce Gordon (with exhibits).
36.                                         Declaration of John Harrington.
                                            Declaration of Joseph Dwyer (with exhibits – some
37.
                                            AEO).
38.                                         Declaration of Kathryn Landrum (with exhibits).
39.                                         Declaration of Colonel Matthew Langer.


                                                  3
       CASE 0:20-cv-01302-WMW-DTS Doc. 185 Filed 07/27/21 Page 4 of 7



PLF.   DEF.    DATE
                        MARKED   ADMITTED              DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.    NO.    OFFERED

                                            Declaration of Lieutenant Colonel Rochelle
40.
                                            Schrofer.
41.                                         Schrofer Declaration Exhibit 1 [000001 – 000004].
                                            Minnesota State Patrol Investigation Notes.
42.
                                            [STATEDEF0000526]
                                            Department of Public Safety Statement dated
43.                                         December 16, 2020. [STATEDEF0000541 – 550 /
                                            AEO]
                                            Minnesota State Patrol Field Report dated June 17,
44.
                                            2020. [STATEDEF0000555 – 560 / AEO]
                                            Department of Public Safety Statement dated
45.                                         January 14, 2021. [STATEDEF0000569 – 574 /
                                            AEO]
                                            Minnesota State Patrol Field Report dated May 28,
46.
                                            2020. [STATEDEF0000587 – 592 / AEO]
                                            Department of Public Safety Statement dated
47.                                         December 22, 2020. [STATEDEF0000624 – 628 /
                                            AEO]
                                            Department of Public Safety Statement dated
48.                                         January 21, 2021. [STATEDEF0000637 – 645 /
                                            AEO]
                                            Department of Public Safety Statement dated
49.                                         December 22, 2020. [STATEDEF0000654 – 659 /
                                            AEO]
                                            Department of Public Safety Statement dated
50.                                         December 3, 2020. [STATEDEF0000661 – 671 /
                                            AEO]
                                            Department of Public Safety Statement dated
51.                                         December 22, 2020. [STATEDEF0000693 – 698 /
                                            AEO]
                                            The Office of Internal Affairs memo dated April 20,
52.
                                            2021. [STATEDEF0000727 – 728 / AEO]
                                            Minnesota State Patrol Policy regarding Media –
53.                                         Requests and Information. [STATEDEF0000743 –
                                            744]
                                            Minnesota Department of Public Safety
54.                                         Administrative Policy regarding Media.
                                            [STATEDEF0000745 – 747]
                                            Emergency Executive Order 20-65
55.
                                            [Plaintiffs000378].


                                                  4
       CASE 0:20-cv-01302-WMW-DTS Doc. 185 Filed 07/27/21 Page 5 of 7



PLF.   DEF.    DATE
                        MARKED   ADMITTED               DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.    NO.    OFFERED

                                            Media Photograph dated April 16, 2021.
56.
                                            [STATEDEF0000091]
                                            Media Photograph dated April 16, 2021.
57.
                                            [STATEDEF0000092]
                                            Media Photograph dated April 16, 2021.
58.
                                            [STATEDEF0000093 / Confidential]
                                            Media Photograph dated April 16, 2021.
59.
                                            [STATEDEF0000094]
                                            Media Photograph dated April 16, 2021.
60.
                                            [STATEDEF0000095]
                                            Department of Public Safety Statement dated
61.                                         January 6, 2021. [STATEDEF0000512 – 520 /
                                            AEO]
                                            Emergency Executive Order 21-18
62.
                                            [Plaintiffs000379].
63.                                         Complaint dated May 25, 2021.
                                            Ryan Raiche Video [Plaintiffs000375]:
64.                                         https://www.facebook.com/RyanRaiche/videos/2882
                                            143978738897/
                                            Carlos Gonzalez April 12, 2021 Video
65.                                         [Plaintiffs000371]:
                                            https://twitter.com/CarlosGphoto/status/1381794769182
                                            023682
                                            Harry Colbert April 14, 2021 Video
66.                                         [Plaintiffs000372]:
                                            https://www.facebook.com/harry.colbert/videos/1015928
                                            4117185135/?d=n
                                            Unicorn Riot April 14, 2021 Video
67.                                         [Plaintiffs000373]:
                                            https://unicornriot.ninja/2021/police-break-equipment-
                                            shoot-beat-and-detain-press/
                                            Omar Jimenez May 29, 2020 Video
68.                                         [Plaintiffs000374]:
                                            https://www.youtube.com/watch?v=ftLzQefpBvM
                                            Tom Aviles’s May 20, 2020 Video
                                            [Plaintiffs000376]:
69.                                         https://minnesota.cbslocal.com/2020/05/30/wcco-
                                            photojournalist-tom-aviles-arrested-in-south-
                                            minneapolis/
                                            Unicorn Riot April 13, 2020 Video [Plaintiffs000377]:
70.
                                            https://youtu.be/BIQP0qEmOW8


                                                   5
        CASE 0:20-cv-01302-WMW-DTS Doc. 185 Filed 07/27/21 Page 6 of 7



 PLF.   DEF.    DATE
                         MARKED   ADMITTED               DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.    NO.    OFFERED
                                             Background on Draft Model Policy on Public Assembly /
71.                                          First Amendment Activity from July 22, 2021 POST
                                             Board Meeting.

Dated: July 27, 2021                              /s/ Pari I. McGarraugh
                                                  Dulce J. Foster (#0285419)
                                                  Karen G. Schanfield (#0096350)
                                                  Pari I. McGarraugh (#0395524)
                                                  Emily M. McAdam (#0400898)
                                                  FREDRIKSON & BYRON, P.A.
                                                  200 South Sixth Street, Suite 4000
                                                  Minneapolis, MN 55402-1425
                                                  (612) 492-7000
                                                  dfoster@fredlaw.com
                                                  kschanfield@fredlaw.com
                                                  pmcgarraugh@fredlaw.com
                                                  emcadam@fredlaw.com
                                                  Attorneys for Plaintiffs Goyette, Lassig,
                                                  Maury, Maturen and Nelson

                                                   Kevin C. Riach (#0389277)
                                                   THE LAW OFFICE OF KEVIN C.
                                                   RIACH, PLLC
                                                   P.O. Box 270815
                                                   Vadnais Heights, MN 55127
                                                   Telephone: (612) 203-8555
                                                   kevin@riachdefense.com

                                                   Adam W. Hansen (#0391704)
                                                   Colin Reeves (pro hac vice)
                                                   APOLLO LAW LLC
                                                   333 Washington Avenue North, Suite 300
                                                   Minneapolis, MN 55401
                                                   Telephone: 612.927.2969
                                                   adam@apollo-law.com

                                                   Teresa Nelson (#0269736)
                                                   Isabella S. Nascimento (#0401408)
                                                   AMERICAN CIVIL LIBERTIES UNION
                                                   OF MINNESOTA
                                                   P.O. Box 14720
                                                   Minneapolis, MN 55414

                                                    6
        CASE 0:20-cv-01302-WMW-DTS Doc. 185 Filed 07/27/21 Page 7 of 7




                                     Telephone: 651.529.1692
                                     tnelson@aclu-mn.org
                                     inascimento@aclu-mn.org

                                     Attorneys for All Plaintiffs

73366357 v2




                                      7
